Citation Nr: 0614633	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  98-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for testicular 
carcinoma with right orchiectomy.

2.  Entitlement to service connection for bilateral defective 
hearing.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

4.  Entitlement to special monthly compensation (SMC) based 
on the anatomical loss of a creative organ.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to May 
1991.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2001, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, for additional development.  The 
veteran's claims file was subsequently transferred to the RO 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified in March 2001 before a Veterans Law 
Judge (VLJ) who is no longer at the Board.  In correspondence 
received in April 2006, the veteran requested another hearing 
before a VLJ, sitting at the RO.  Thus, the RO should 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2005).

Accordingly, the case is REMANDED to the RO for the following 
action:

Schedule the veteran for hearing at the 
RO before a VLJ in the order that the 
request was received.  Notify the veteran 
in writing of the date, time and location 
of the hearing.  After the hearing is 
conducted, or if the veteran withdraws 
the hearing request, or if he fails to 
report for the scheduled hearing without 
good cause, the claims file should be 
returned to the Board, in accordance with 
appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





